El Juez PbesideNte Se. Hebnández,
emitió la opinión del tribunal.
Se trata de nn recurso de apelación interpuesto por el demandante Agustín Hernández Mena contra sentencia que en gradó de apelación dictó la Corte de Distrito de Maya-giiez en 29 de diciembre del año próximo pasado, mediante celebración de nuevo juicio en caso por Agustín Hernández Mena contra Manuel Ortiz Sáinz y Tomás Oramas, sobre res-cisión de pago de obligación hecho por el primero de éstos al segundo.
Alega el demandante en su demanda enmendada y jurada *1056ante la Corte dé Distrito de Mayagüez en 7 de agosto de 1911 como determinantes de sn acción, los siguientes hechos:
Primero. Que con motivo de escritura de venta otorgada en 19 de enero de 1905 por Tomás Oramas a favor de Manuel Ortiz Sáinz, confesó éste adeudar al primero como resto de parte del precio de la venta 3,249 dollars que se obligó a pagarle a razón de 700 dollars en cada día 30 del mes de enero de los años 1907 al 1910 inclusive, y los 449 dollars restantes en enero del año 1911.
Segundo. Que en pleito seguido ante la Corte de Distrito de Mayagüez por Hernández Mena contra Oramas, el deman-dante obtuvo sentencia a su favor dictada en rebeldía del demandado el 15 de julio de 1907 por la suma de 916 dollars 60 centavos de principal, intereses y costas, cuya sentencia fué inscrita en. el libro l.° del registro de sentencias del Registro de la Propiedad de Mayagüez el 4 de enero de 1908.
Tercero. Que para la ejecución de dicha sentencia el már-shal de la corte embargó como de la propiedad de Oramas el crédito de 449 dollars que Ortiz Sáinz debía pagarle en enero de 1911 y anunciada la venta de dicho crédito en pública su-basta tuvo ésta lugar en 25 de noviembre de 1910, habiéndose adjudicado al Hernández Mena, a cuyo favor fué expedido certificado de venta.
Cuarto. Que no habiéndole pagado a su vencimiento Ortiz Sáinz el crédito de que se deja hecho mérito, interpuso de-manda para su cobro en febrero de 1911 contra el deudor Ortiz Sáinz, quien en su contestación jurada como materia nueva de oposición alegó, que en 22 de enero de 1910 satisfizo a su acreedor Oramas el total importe del crédito que le adeudaba, según recibo que en la misma fecha le expidió y firmó Oramas, obligándose a otorgarle escritura pública de pago tan pronto lo pidiera Ortiz. El recibo de que se trata se inserta íntegro en esta alegación.
Quinto. Que Ortiz Sáinz y Oramas antes y en la fecha del recibo de pago sabían por conocimiento propio que Agus-tín Hernández Mena era acreedor de Oramas y dichos deman-*1057dados se pusieron de acuerdo para otorgar como otorgaron falsa y simuladamente tal recibo, con la idea de impedir que Hernández Mena cobrara su crédito, y con el propósito de perjudicarle y defraudarle en sus intereses.
Sexto. Que el pago referido fué becbo en estado de in-solvencia por cuenta de una obligación, a cuyo cumplimiento no podía ser competido el deudor al tiempo de hacerlo.
Séptimo. Que el demandante no puede cobrar de otro modo que mediante la rescisión del pago el crédito de que se trata, por haberse el deudor Oramas constituido en insol-vencia voluntaria y carecer de todo otro recurso legal para reparar el perjuicio sufrido.
La demanda concluye con la súplica de que se dicte sen-tencia declarando rescindido el pago de los 449 dollars a que se refiere el recibo expedido por Oramas a favor de Ortiz Sáinz en 22 de enero de 1910, .transcrito en la demanda con todo lo demás que proceda e imposición de las costas.
Ambos demandados opusieron excepciones previas a la demanda enmendada, las que fueron declaradas sin lugar y habiéndola contestado Manuel Ortiz Sáinz aceptó algunas de las alegaciones de la misma y negó otras por falta de infor-mación y creencia, alegando como materia nueva constitutiva de oposición, que nunca fué notificado por. Hernández Mena ni por ninguna otra persona de que el demandante Her-nández Mena tuviera pleitos pendientes con Tomás-Oramas ni de que fueran sentenciados a su favor, ni de qtie se le hu-biera adjudicado en remate el crédito de que se trata, por lo que a súplicas de Oramas, antes del vencimiento de dicho crédito y con la mejor buena fe satisfizo a Oramas la suma total adeudada.
Celebrado el juicio terminó éste por sentencia que dictó la Corte de Distrito de Mayagüez en 29 de diciembre de 1911, declarando sin lugar la demanda con costas al demandante, cuya sentencia según hemos dicho antes ha sido recurrida por- el' demandante Hernández Mena, y es la materia del presente recurso.
*1058La corte sentenciadora al establecer los fundamentos de sn sentencia declara probados los Lechos contenidos en las alegaciones primera, segunda, tercera y cuarta de la demanda que dejamos relacionadas, y también estima probado que Tomás Oramas antes y al tiempo en que aparece otorgado a su favor el recibo de pago de la obligación, sabía y le cons-taba por propio conocimiento que Hernández Mena era su acreedor a virtud de la sentencia de 15 de julio de 1907 y que el pago fue hecho por Ortiz Sáinz a Oramas en la misma fecha que reza el recibo o sea en 22 de enero de 1910, sin que entonces Ortiz Sáinz se encontrara en estado de insolvencia, no habiéndose probado que haya existido una conspiración fraudulenta entre los demandados Sáinz y Oramas para per-judicar a Hernández Mena mediante la extinción del crédito de $440, ni que Hernández Mena carezca de todo otro recurso legal para obtener la reparación del perjuicio.
Hemos examinado las pruebas practicadas en el juicio y no hemos encontrado ni se nos ha demostrado por la parte apelante, que en la apreciación de ellas se haya cometido error alguno o que la corte inferior haya obrado influida por pasión, prejuicio o parcialidad.
Ortiz Sáinz y Oramas declararon bajo juramento que el pago del crédito adjudicado a Hernández Mena fué hecho realmente por el primero al segundo con un ligero descuento en la misma fecha que indica el recibo o sea en enero 22 de 1910, y por tanto con anterioridad a la fecha .en que Her-nández Mena adquirió tal crédito por adjudicación. El Juez dió crédito a. Ortiz Sáinz y a Oramas en uso de las facul-tades que la Ley de Evidencia le reconoce, y no encontramos motivo alguno para separarnos de su apreciación. No infrin-gió al proceder así, según alega Hernández Mena, el artículo 1195 del Código Civil, preceptivo de que la fecha de un docu-mento privado no se contará respecto de terceros sino desde el día en que hubiese sido incorporado o inscrito en un registro público, desde la muerte de cualquiera de los que lo firmaron, o desde el día en que se entregase a un funcionario *1059público por razón de sn oficio. Para Ortiz Sáinz y Oramas, el recibo de qne se deja becbo' mérito tiene qne producir efecto desde sn fecba con arreglo al artículo 1193 del código citado, pues habiendo reconocido ambos dicbo documento, tiene éste el mismo valor legal entre ellos, que una escritura, si bien respecto de un tercero, como es Hernández Mena, la fecba del documento no puede contarse sino desde el día en qne Ortiz Sáinz alegó su existencia y lo transcribió en su contestación a la demanda interpuesta contra él por Her-nández Mena ante la Corté Municipal de Mayagüez, en fe-brero de 1911, para cobro del crédito. La corte inferior no ba establecido que el recibo produzca efectos legales res-pecto de Hernández Mena desde su fecba y el apelante le imputa por tanto un error supuesto.
Ni tiene importancia alguna la alegación becba por Her-nández Mena de qiie la sentencia de 15 de julio de 1907 ordenando que recobrara de Tomás Oramas la suma de $916 y centavos con intereses y costas, fue inscrita en el registro de sentencias del Eegistro de la Propiedad de Mayagüez en 4 de enero de 1908, para demostrar que Ortiz Sáinz al pagar a Oramas el crédito no vencido, debía saber que Oramas adeudaba dicha suma a Hernández Mena, pues la ley prove-yendo la forma de establecer gravámenes por sentencias sobre inmuebles, aprobada en 8 de marzo de 1906, como su mismo título indica, no establece gravamen sobre los créditos comunes, cuyo carácter tenía el'crédito satisfecho por Ortiz Sáinz y, por tanto, al pagar éste a Oramas sin informarse antes por el registro de sentencias de si Hernández Mena era acreedor de Oramas, no cometió ligereza o imprudencia de cuyas consecuencias puede ser responsable, aparte de que aun con conocimiento de que Oramas era deudor de Hernández Mena, declarado tal por sentencia, si no tenía conocimiento del propósito fraudulento que con respecto de Hernández Mena pudiera abrigar Oramas, bien pudo verificar el pago becbo a Oramas.
No* apareciendo que hubiera falsedad o simulación en el *1060pago del crédito no vencido por Ortiz Sáinz a Oramas, ni existiera conspiración fraudulenta entre ambos para perju-dicar a Hernández Mena, tócanos abora considerar si el pago becbo por Ortiz Sáinz a Oramas es rescindible con arreglo al artículo 1259 del Código Civil.
Ese artículo dice así:
“Artículo 1259. Son también rescindibles los pagos hechos en estado de insolvencia por cuenta de obligaciones a cuyo cumplimiento no podía ser competido el deudor al tiempo de hacerlos.”
Es indiscutible que Ortiz Sáinz satisfizo a Oramas en 22 de enero de 1910 con un ligero descuento el importe de una obligación que babía de vencer en enero del año siguiente, y que en la fecba del pago Hernández Mena era acreedor de Oramas por mayor cantidad; pero en el supuesto de' que él presente caso atendidas sus circunstancias pudiera regularse por el artículo transcrito, éste no sería de aplicación por cuanto no se ba justificado que Ortiz Sáinz se encontrara en estado de insolvencia cuando satisfizo dicba obligación a Ora-mas, ni tampoco cuando insertó íntegro el recibo del pago en su contestación a la demanda interpuesta por Hernández Mena para el cobro del crédito a que se refiere dicbo recibo.
Además de solicitar Hernández Mena en su alegato escrito la revocación de la sentencia apelada, interesa, además, que se revoque la orden de 22 de enero de 1912, aprobatoria del memorandum de costas, cuya orden, según dice, ba sido ape-lada ; pero como en el récord no aparece que tal recurso baya sido interpuesto, carecemos de jurisdicción para considerarlo y resolverlo, si es que realmente ba sido interpuesto.
Por las razones expuestas es de confirmarse la senten-cia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociado MacLeary, Wolf, del Toro y Aldrey.